852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas L. PERREAULT, Plaintiff-Appellant,v.Gwyn O'BRIEN;  Genesee County Sheriff's Department;  GeneseeCounty, Defendants-Appellees.
No. 88-1419.
United States Court of Appeals, Sixth Circuit.
July 26, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges and JAMES H. JARVIS, District Judge.*

ORDER

2
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit and upon appellant's motion entitled "Motion for Appeal as of Right from the Partial Dismissal of Defendant Genesee County."


3
A review of the file and the certified record indicates that the district court's order filed on March 20, 1987, and entered on March 23, 1987, dismissed defendant Genesee County as a party, and ordered that the complaint be served on the remaining defendants, O'Brien and Genesee County Sheriff's Department.  The Genesee County Sheriff's Department was served on July 7, 1987.  Appellant's motion to reconsider the dismissal of Genesee County, filed January 4, 1988, was denied by the district court by order entered April 1, 1988.  The appellant filed his notice of appeal on April 20, 1988.


4
This court lacks jurisdiction in the appeal.  Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of H.H.S., 759 F.2d 565 (6th Cir.1985).


5
Accordingly it is ORDERED that the appeal be and the same is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation